Ellison, J.
This action is for damages alleged to have accrued to .plaintiff by reason of loss of services occasioned by an injury inflicted by defendant’s *62agent on his minor son. The judgment was for plaintiff in the sum of $200.
It appears that plaintiff’s son was seventeen years of age and that on September 24, 1895, he went into defendant’s depot at Altamont and went to sleep. That while so asleep, defendant’s station agent poured coal oil over and upon his leg and foot and then set the oil on fire, causing the boy to be severely burned. The only objection to the judgment is that the verdict on which it is founded was excessive.
The expense for medical attention was shown to be $35. The boy’s services were shown to be worth from forty to fifty cents per day. He was confined to his bed a month and three days and “went on crutches a month” longer. The court instructed the'jury that in estimating damages they could include expense of medicine and medical attendance, as well as loss of services both past and future up to the time the son became twenty-one years of age.
Under the testimony and instructions mentioned it is evident that defendant’s point that the verdict was excessive is not well taken. The judgment is affirmed.
All concur.